United States Court of Appeals
                                                                           Fifth Circuit
                                                                          F I L E D
                         REVISED MAY 27, 2004
                IN THE UNITED STATES COURT OF APPEALS                     May 13, 2004
                        FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                             No. 03-20567
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

            versus


     JAMES ELI HUFF, II,

                                                Defendant-Appellant.




            Appeal from the United States District Court
                 for the Southern District of Texas




Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

GARWOOD, Circuit Judge:

     Appellant-defendant       James    E.   Huff   II   (Huff)     appeals     his

sentence.

     Huff was charged in a one count information filed December 20,

2002 with violating 18 U.S.C. §§ 922(g)(1) and 924(a)(2) by having,

on August 30, 2002, when he had previously been convicted of a

crime punishable by imprisonment for a term of more than one year,

possessed   a   firearm   in   and     affecting    interstate       or    foreign

commerce.    On the same day the government filed its notice of
intention to seek enhanced penalties under 18 U.S.C. § 924(e) on

account of Huff’s three prior convictions for violent felonies or

serious drug offenses, namely his June 1982 Texas conviction for

burglary of a habitation, his June 1987 Texas conviction for

burglary of a habitation, and his December 1995 federal conviction

for possession with intent to distribute and distribution of

marihuana.     On December 30, 2002, Huff filed his written waiver of

indictment and on January 31, 2003, he pleaded guilty to the

information.        There was no plea agreement.           At the sentencing

hearing on May 16, 2003, the district court, finding that Huff had

three prior convictions for violent felonies or serious drug

offenses as stated in the government’s notice of intent to seek

enhanced penalties, sentenced Huff in accordance with section

924(e) to 180 months’ confinement and five years’ supervised

release, a $3,000 fine and a $100 special assessment.

                                 DISCUSSION

     1.    Section 921(a)(20).

     Huff’s primary contention on appeal is that section 924(e) is

inapplicable because two of the three necessary prior convictions

relied    on   to    invoke   section       924(e),   namely   his   two   Texas

convictions for burglary of a habitation,1 are excluded by the last


     1
      While § 921(a)(20)(B) also excludes state misdemeanors
punishable by imprisonment for two years or less, Huff does not
contend that either his 1982 or his 1987 Texas conviction falls
within that exclusion.
     Section 924(e)(1) provides in part that one “who violates

                                        2
sentence of 18 U.S.C. § 921(a)(20) which provides:

     “Any conviction which has been expunged, or set aside or
     for which a person has been pardoned or has had civil
     rights restored shall not be considered a conviction for
     purposes   of   this  chapter,   unless   such   pardon,
     expungement, or restoration of civil rights expressly
     provides that the person may not ship, transport,
     possess, or receive firearms.”2

     “[T]he first clause” of this sentence “define[s] convictions,

pardons,   expungements,   and   restorations   of   civil   rights   by

reference to the law of the convicting jurisdiction.”         Caron v.

United States, 118 S.Ct. 2007, 2011(1998).

     Huff was convicted by a Texas court in June 1982 of burglary

of a habitation with intent to commit theft and was sentenced to

ten years’ probation; his probation was revoked in June 1987 and he

was sentenced to seven years’ imprisonment; on April 1, 1988, he

was paroled from imprisonment; and on April 26, 1994, his parole

term expired and he had completed and discharged his sentence.

     In June 1987 Huff was again convicted by a Texas court of


section 922(g) of this title and has three previous convictions .
. . for a violent felony or a serious drug offense, or both, . . .
shall be . . . imprisoned not less than fifteen years”. Under §
924(e)(2)(B) “violent felony” is defined as “any crime punishable
by imprisonment for a term exceeding one year . . . that . . . (ii)
is burglary, arson, or extortion.” Huff does not contend that the
Texas offense of burglary of a habitation does not meet the §
924(e) definition of “a violent felony.”

     Nor does Huff contend that his December 1995 federal drug
conviction was not a conviction for “a serious drug offense” under
§ 924(e).
     2
      Huff does not contend that his December 1995 federal drug
conviction is affected by § 921(a)(20).

                                   3
another burglary of a habitation with intent to commit theft and

was sentenced to seven years’ imprisonment; on April 1, 1988, he

was paroled from imprisonment; and on April 26, 1994, his parole

term expired and he had completed and discharged his sentenced.

     (a) Individualized restoration

     Huff claims that he received a “discharge certificate” on his

completion    of   his   parole   term   in   April   1994   and   that   this

certificate restored his civil rights for purposes of section

921(a)(20).    However, Huff never produced any such certificate or

any kind of copy of it.3           Nor has Huff ever alleged an even

paraphrased version of what the alleged discharge certificate

actually said.     The most he alleged was that it “did not expressly

inform Mr. Huff that he could not possess firearms.”4              Huff cites

     3
      Huff was granted a continuance of the sentencing hearing to
allow him further time to produce a copy of the certificate, but at
the rescheduled hearing he was unable to do so and did not request
any further continuance. He does not complain on appeal of any
failure by the trial court to further continue sentencing or the
like. His brief on appeal states that he “presents this argument
[respecting restoration of civil rights by the alleged discharge
certificate] in the event he receives a copy of the Discharge
Certificate while this appeal is pending.” However, Huff has never
advised this court that he has received any such copy.
     4
      As evidence that a discharge certificate existed at some
time, Huff refers to a copy of a May 9, 2003 letter from the Texas
Department of Criminal Justice which he filed below. The letter
refers to Huff’s parole (from his two Texas sentences) on April 1,
1988 and then states “[t]he original microfilm records cannot be
located to reproduce a copy of the actual discharge certificate.”
The letter makes no reference to Huff’s completion of his parole
term or to April 1994. Huff’s argument, however, is based on an
alleged certificate issued to him when he completed his parole term
in April 1994.
     An April 16, 2003 supplement to the PSR states the probation

                                     4
no Texas law, regulation or case authority indicating that the

Texas Department of Criminal Justice (or the Texas Board of Pardons

and Paroles) was authorized to grant him in particular, or any

other convicted felon individually, on satisfactory completion of

a term of parole and discharge of his sentence, any restoration of

any civil rights which would not be restored anyway, on completion

of his sentence apart from any such certificate, by operation of

the general laws of Texas.5


officer contacted the writer of the May 3, 2003 letter and was
informed that the intent of the letter was to notify “that the
defendant has no further obligations to the State of Texas.”
     5
      A possible exception to this statement relates to the right
to vote under the pre-1997 versions of § 11.002 of the Texas
Election Code. As originally enacted effective January 1, 1985, §
11.002 provided that a person was qualified to vote if, among other
things, the person
     “(4) has not been finally convicted of a felony or, if so
     convicted, has:
          (A) received a certificate of discharge by the
          Board of Pardons and Paroles or completed a
          period of probation ordered by a court and at
          least two calendar years have elapsed from the
          date of the receipt or completion; or
          (B) been pardoned or otherwise released from
          the resulting disability to vote;”
A 1987 amendment struck “calendar” from § 11.002(4)(A) (Acts 1987,
70th Leg. ch. 54 § 23); a 1991 amendment struck from § 11.002(4)(A)
“Board of Pardons and Paroles” and replaced it by “pardons and
paroles division of the Texas Department of Criminal Justice” (Acts
1991, 72nd Leg. ch. 16, § 6.01); and an amendment effective
September 1, 1993 (Acts 1993, 73rd Leg. ch. 916 § 27) changed §
11.002(4)(A) to read as it did when Huff completed his parole in
April 1994:
     “(A) been issued discharge papers by the pardons and
     paroles division or institutional division of the Texas
     Department of Criminal Justice, or by a federal or other
     state correctional institution or parole board, or
     completed a period of probation ordered by any court and
     at least two years have elapsed from the date of the

                                 5
     With respect to the disabilities or loss or curtailment of

civil rights which Texas law generally provides for in respect to

convicted   felon   (including   those   convicted   of   burglary   of   a

habitation) we are aware of no distinction being made between those

who complete their sentence to imprisonment without parole and

those who are imprisoned and thereafter paroled and complete their



     issuance or completion; or”
Section 11.002(4) was next amended effective September 1, 1997
(Acts 1997, 75th Leg., ch. 850, § 1) to read as it presently does,
namely:
     “(4) has not been finally convicted of a felony or, if so
     convicted, has:
           (A) fully discharged the person’s sentence,
           including any term of incarceration, parole,
           or supervision, or completed a period of
           probation ordered by any court; or
           (B) been pardoned or otherwise released from
           the resulting disability to vote;”
We are unaware of any Texas statute or regulation which at any
relevant time authorized the Texas Department of Criminal Justice
or any of its divisions or the Board of Pardons and Paroles to deny
a discharge certificate to one who had completed his sentence (or
sentences) or which granted discretion to issue such a certificate
to some who had completed their sentence (or sentences) or their
term of parole but to refuse to issue same to others who had done
so.   Nor are we aware of any Texas statute authorizing such a
certificate to provide for the restoration of rights not otherwise
provided for by statute. Tex. Gov’t Code § 501.016 as in effect
now and at the time Huff completed his parole in April 1994,
provides that the Texas Department of Criminal Justice”shall
prepare and provide an inmate with the inmate’s discharge or
release papers when the inmate is entitled to be discharged or
released on parole, mandatory supervision, or conditional pardon.”
It specifies what “[t]he papers must contain” but includes nothing
concerning restoration of rights or anything of that kind, and is
facially applicable to all inmates. We are aware of no other Texas
statute governing or providing for the issuance of such
certificates of discharge or papers to inmates of the Texas
Department of Criminal Justice or those who have been confined in
or paroled from it.


                                   6
sentence by satisfactorily completing their parole.

      As the provisions of the first clause of the last sentence of

section 921(a)(20) are in the nature of an exception or proviso to

the otherwise applicable provisions of sections 922(g) and 924(e),

Huff bore the burden of proof on any claim that the conviction had

been expunged or set aside or that he had been pardoned for it, or

had   had   his   civil   rights   affirmatively   restored    by   some

individualized action particularly applicable to him.         See, e.g.,

United States v. Wise, 221 F.3d 146, 148-49 (5th Cir. 2000).         The

district court correctly ruled that Huff did not satisfy that

burden.

      (b) Restoration of rights by generalized provisions

      If the laws of the convicting jurisdiction provide that

convicted felons generally (or a particular class of felons) do not

lose their civil rights or do not do so once they have served their

sentences, or at some specified time thereafter, then the civil

rights of such felons are considered restored so that once restored

they are, by virtue of section 921(a)(20), considered not to have

been convicted for purpose of sections 922(g) and 922(e).            The

restoration can be express and general, as in the case of the

provision of the Louisiana Constitution that “‘[F]ull rights of

citizenship shall be restored upon termination of state and federal

supervision following conviction for any offense.’” United States

v. Dupaquier, 74 F.3d 615, 617-18 (5th Cir. 1996). Texas, however,


                                   7
has no such generalized express restoration of civil rights.

Dupaquier at 618; United States v. Thomas, 991 F.2d 206, 214 (5th

Cir. 1993).   In that case, we look to whether under state law the

convicted felons could exercise the rights to vote, serve on a jury

or hold public office.   In Dupaquier, citing Thomas, we explained:

     “. . . to determine whether state law had restored all or
     essentially all of Thomas’ civil rights, we first looked
     to whether Texas law provided a generalized restoration
     of a felon’s civil rights. See Thomas, 991 F.2d at 214.
     Only after finding that ‘Texas neither actively nor
     passively restores all or essentially all of the civil
     rights of criminals’ did we look to whether Texas
     restored to a felon ‘the three civil rights considered
     key by the Ninth and Sixth Circuits – the right to vote,
     hold public office, and serve on a jury.’ Having found
     that Texas provided neither a general restoration of a
     felon’s civil rights nor a restoration of the three key
     rights, we held that Thomas had not had his civil rights
     restored within the meaning of section 921(a)(20) . . .”
     Dupaquier at 618.

     Huff contends that when he completed his state sentences in

April 1994, Texas law did not preclude – and hence, under Thomas,

“restored” – his civil right to possess firearms.   Huff correctly

points out that until September 1, 1994, Texas law did “not

prohibit possession of firearms by persons convicted of non-violent

felonies.”    Thomas at 214.6   Huff argues, without citation of


     6
      Texas Penal Code former § 46.05(a) provided:
     “(a) A person who has been convicted of a felony
     involving an act of violence or threatened violence to a
     person or property commits an offense if he possesses a
     firearm away from the premises where he lives.”
By Acts 1993, 73rd Leg., ch. 900, § 1.01, effective September 1,
1994, former § 46.05 was redesignated § 46.04 and subsection (a)
was amended to read as follows:
     “(a) A person who has been convicted of a felony commits

                                 8
authority,   that   his   Texas   burglary   convictions   were   not   for

felonies “involving an act of violence or threatened violence

against person or property” within the meaning of Texas Penal Code

former section 46.05(a) and that his parole was completed and his

sentence discharged in April 1994 before the Texas Penal Code was

amended effective September 1, 1994, to bar possession of firearms

by all felons (see note 6 supra).        Huff correctly contends that

insofar as concerns whether under Texas law his right to possess

firearms was “restored” we look to the law in effect when the

alleged restoration took place (April 1994) not to the limitations

of later enacted law (Texas Penal Code§ 46.05(a), which came into

effect September 1, 1994; note 6, supra).             United States v.

Osborne, 262 F.3d 486 (5th Cir. 2001).7       We assume, arguendo only,


     an offense if he possesses a firearm:
          (1)   after  conviction   and  before   the  fifth
     anniversary of the person’s release from confinement
     following conviction of the felony or the person’s
     release from supervision under community supervision,
     parole, or mandatory supervision, whichever date is
     later; or
          (2) after the period described by Subdivision (1),
     at any location other than the premises at which the
     person lives.”
     7
      We note that under Texas Penal Code§ 46.04(a),as in effect
after September 1, 1994 (see note 6 supra), Huff’s 1982 and 1987
Texas convictions would apparently not prohibit his charged August
30, 2002 possession because at that time more than five years had
elapsed since his completion of his sentence for those offenses in
April 1994 and on August 30, 2002 the weapon was apparently
possessed at his place of residence. Huff does not, however, make
this argument, doubtless because even if the September 1, 1994
version of Texas Penal Code § 46.04(a) is looked to, nevertheless
its permanent restriction of firearm possession to the premises

                                     9
that Huff’s 1982 and 1987 Texas felony convictions were not for

crimes “involving an act of violence or threatened violence to a

person or property” within the meaning of former Texas Penal Code

§ 46.05 (see note 6 supra) and that accordingly Huff’s Texas law

right to possess a firearm was not restricted, and was hence

“restored,”   as   of   his   discharge   from   parole   in   April   1994.8

However, this avails Huff nothing, because even if Texas law at the

relevant time did not restrict, and hence “restored,” Huff’s

firearm possession on account of his 1982 and 1987 convictions,

that does not suffice to constitute a restoration of his civil

rights for purposes of the first clause of the last sentence of

section 921(a)(20).     We squarely so held in Thomas at 214-15.

     In Thomas we held that since Texas law contained no provision

which purported to provide a generalized restoration of “all or

essentially all” of a felon’s civil rights, we would look to

whether under Texas law a convicted felon could exercise “the three

civil rights considered key by the Ninth and Sixth Circuits – the

rights to vote, hold public office, and serve on a jury.”              Id. at

214 (footnotes omitted).       See also Dupaquier at 617-18.


where the felon lives might well activate the “unless” clause of
the last sentence of § 921(a)(20). See Caron; United States v.
Daugherty, 264 F.3d 513 (5th Cir. 2001).
     8
      The government has cited no authority and made no reasoned
argument concerning whether on Huff’s completion of his 1982 and
1987 sentences in April      1994 Texas law as then in effect
restricted his possession of firearms by virtue of either (or both)
of those convictions.

                                    10
     Huff correctly points out that his right to vote has been

“restored,” since convicted felons are permitted to vote after

discharge of their sentence.    Tex. Elec. Code§ 11.002(4)(a) (see

note 5 supra).   However, that alone does not suffice.   That is the

plain import of Thomas, as we recognized in Dupaquier at 618.9

     While Huff concedes that his conviction renders (and rendered)

him ineligible to serve on a petit jury, Tex. Gov’t Code §

62.102(7), he maintains that it does not preclude his grand jury

service, and thus his right to serve on a jury has not been

“essentially” denied.   A fatal flaw in this argument is that since

at least 1965 Texas law has also disqualified convicted felons from

serving on grand juries.   Tex. Code Crim. Proc. art. 19.08(4).

     Huff further contends that his right to hold public office has

been restored.   He relies on the provision of Tex. Elec. Code §

141.001(a), in effect since January 1, 1986, stating that “[t]o be


     9
      It also appears to us likely that in Thomas the defendant
would have been entitled to vote at the time of challenged firearms
possessions, which were in August and October 1991, id. at 208 &
n.3, as he had been released from confinement in 1959, id. at 214
n.40, and presumably had completed his sentence more than two years
before August 1991. See note 5 supra. Thomas appears to suggest
that Texas law at the relevant time gave no substantive authority
to Texas prison authorities to bestow any restoration of rights.
Id. at 214, n.40. However, we observe that in United States v.
Maines, 20 F.3d 1102, 1104 (10th Cir. 1994), the court cited the
1991 version of Tex. Elec. Code § 11.002(4)(A) and held that the
defendant’s right to vote had been restored, but observed in a
footnote that “unlike the appellant in Thomas, Mr. Maines received
a certificate of discharge, thus restoring his right to vote.”
Maines at 1104 n.3. We can find no reference in the Thomas opinion
to the appellant there not being entitled to vote or not receiving
a certificate of discharge.

                                 11
eligible to be a candidate for, or elected or appointed to, a

public elective office in this state, a person must: . . . (4) have

not been finally convicted of a felony from which the person has

not   been   pardoned    or    otherwise     released    from   the   resulting

disabilities.”    Huff argues, without citation of authority, that

merely because his rights to vote and to possess firearms in Texas

had   been   restored    he    had   been   “otherwise    released    from   the

resulting disabilities” of his two Texas felony convictions for

purposes of section 141.001(a)(4).            We disagree.      As noted, Huff

has not been released from the disability, which results from his

Texas felony convictions, to serve on either a Texas grand jury or

a Texas petit jury.10     We note that this is the implicit holding of

at least one other court applying Texas law.             See United States v.

Maines, 20 F.3d 1102, 1104 (10th Cir. 1994) (holding that although

Texas non-violent felon’s right to possess arms and to vote in

Texas had been restored, he was precluded from seeking and holding

public office by Tex. Elec. Code § 141.01(4) as well as from jury

service by Tex. Gov’t Code § 61.102).            See also United States v.

Woodall, 120 F.3d 880, 882 (8th Cir. 1997) (following Maines).

      Moreover,   even    if   Huff   were   correct     in   his   above   noted

argument that his right to hold office had been restored under Tex.

Elec. Code § 141.001(a)(4) merely because his rights to vote and to


      10
      Nor has any provision of Texas law, or any executive or
administrative action, purported to generally release Huff of the
disabilities resulting from those convictions.

                                       12
possess arms had been restored, that still would not constitute a

restoration of his civil rights under section 921(a)(20), because

Huff’s convictions disqualified him from both grand jury and petit

jury service.      Huff relies on Dupaquier where we held that the

defendant’s civil rights had been restored for purposes of section

921(a)(20) by virtue of the provision of the Louisiana Constitution

that    “‘[F]ull   rights   of   citizenship   shall   be   restored   upon

termination of state and federal supervision following conviction

for any offense,’” notwithstanding that the “Louisiana legislature

has barred convicted felons who have not been pardoned from serving

on juries.”     Id. at 617-18.11      We held that “where, as here, a

state’s constitution declares full rights of citizenship to be

restored upon a convicted felon’s release from custody, we need not

look further to determine that the restoration satisfies section

921(a)(20).”    Id. at 618.      While we plainly recognized that Thomas

required a determination that “‘Texas restored to a felon the three

civil rights considered key by the Ninth and Sixth Circuits – the

right to vote, hold public office, and serve on a jury,’” we

distinguished Thomas because it imposed that requirement only after

first determining that Texas did not provide any “generalized

restoration of a felon’s civil rights.”         Dupaquier at 618.      That



       11
      In Dupaquier Louisiana law also restored the felon’s right
to possess arms following 10 years after completion of sentence, a
period which had elapsed at the time of the charged possession.
Id. at 618.

                                      13
distinction would have been unnecessary had we concluded that

Thomas did not require restoration of all three of the key civil

rights or that under Thomas restoration of the right to vote and to

hold office (and to possess arms) would be sufficient for section

921(a)(20) even where there was neither any generalized restoration

of the civil rights of felons nor a restoration of the right to

serve on juries.    This is in accord with the law of other circuits.

See United States v. Horodner, 91 F.3d 1317, 1319 (9th Cir. 1996)

(where state law did not preclude felon’s right to vote or to hold

public office, but did preclude his jury service, his “civil rights

were not substantially restored” and so he did not come within

section   921(a)(20),     even   assuming   that    his   right     to   possess

firearms had been restored); Maines at 1104 (where right to vote

and to possess firearms in Texas were restored, but not right to

serve on jury or hold public office, section 921(a)(20) was not

satisfied, applying Texas law and relying on Thomas; “[t]he Fifth

and Sixth Circuits have deemed three civil rights to be fundamental

in this context: (1) the right to vote; (2) the right to seek and

hold public office; and (3) the right to serve on a jury. . . . We

agree that these three civil rights are the fundamental civil

rights in this context.          We further agree that, in order for a

conviction   to    fall   outside    the    scope   of    section    924(e)(1)

enhancement, there must not only be a restoration of all these

civil rights but also the restoration of the right to possess


                                      14
firearms;” emphasis added); United States v. Essig, 10 F.3d 968-

975-76 (3d Cir. 1993) (where right to vote and to hold public

office have been restored, but not the right to serve on a jury,

section 921(a)(20) is inapplicable; citing Thomas for the holding

that “the right to serve on a jury is one of the three core civil

rights    which   a   person   convicted     of   ‘a   crime    punishable   by

imprisonment for more than one year’ must have if he is to retain

his right to bear a firearm or have it restored”).                     See also

Woodall (applying Texas law and agreeing with Maines and Thomas).

     Accordingly, Huff’s 1982 and 1987 Texas convictions are not

within section 921(a)(20) and are properly counted for purposes of

section 924(e).

     2.     Apprendi and Section 942(e)

     Huff    argues   for   the   first    time   on   appeal   that   sentence

enhancement provisions of section 924(e) are unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000).12                 Huff’s argument

lacks merit.      See United States v. Stone, 306 F.3d 241, 243 (5th

Cir. 2002).

     3.    Consecutive Sentences

     12
      The information to which Huff pleaded guilty did not allege
facts bringing into play § 924(e). When Huff pled, however, the
government had filed its notice of intent to seek enhanced
penalties under § 924(e), and at the Rule 11 hearing Huff was
advised that he faced such enhanced penalties, and he admitted to
the prior convictions and the resulting sentences stated in the
government’s notice. He never raised in the District Court either
any challenge to the information or any challenge to the validity
of § 924(e) or any contention under Apprendi.

                                      15
     Huff’s remaining claim of error,13 which he raises for the

first time on appeal, is that the district court erred in ordering

the instant 180 month sentence to run consecutively to Huff’s

twenty-four month sentence imposed on vacation of his supervised

release.   In December 1996 Huff was convicted in federal district

court of possession with intent to distribute and distribution of

marihuana and was sentenced to 174 months’ imprisonment and five

years’ supervised release. His term of supervised release began in

July 2000.    Earlier on the same May 16, 2003 afternoon that Huff

was sentenced for the instant section 922(g)(1) offense, the

district court (in its Cause No. H-01-869) revoked his supervised

release imposed for the 1995 conviction and sentenced him to

twenty-four   months’    imprisonment   (with   no   additional   term   of

supervised release).14    Shortly thereafter, the sentencing hearing

     13
      Our rejection of Huff’s challenges to the application and
validity of § 924(e) renders immaterial his contentions that the
district court erred in its application of U.S.S.G. §§ 2.K2.1(b)(4)
and 2K2.1(b)(5) as Huff’s 180 month sentence was the minimum
authorized by § 924(e). See U.S.S.G. § 4B1.4.
     14
      In the instant appeal Huff presents no challenge to the
revocation of his supervised release or to the 24 month term of
imprisonment imposed on such revocation (No. H-01-869 in the
district court).
     The revocation was based on Huff’s August 30, 2002, violation
of § 922(g)(1) as charged in the December 20, 2002 information to
which he had pled guilty in January 2003.       At the revocation
hearing Huff pled true to that violation charged in the revocation
petition.   The other grounds of revocation charged were not
reached. At the revocation hearing, defense counsel stated:
     “. . . all of the current Fifth Circuit case law says
     that the new sentence and this sentence would be imposed
     consecutively, that there is a split among the circuits
     on that issue. And some other circuits disagree with

                                   16
on the instant section 922(g)(1) offense (No. H-02-742 in the

district court) began, the same district judge presiding.   At the

conclusion of the sentencing hearing, the district court sentenced

Huff to “180 months in prison to be served after the completion of

your two-year sentence in Criminal No. H-01-869" (the sentence

imposed on revocation of supervised release). The written judgment

provides that the 180 month “term of imprisonment is ordered to run

consecutive to and after the defendant’s twenty-four (24) months

term of imprisonment ordered in Docket Number 4:01CR00869-001.”

     On appeal Huff argues that the district court “erred by

imposing consecutive sentences and not applying the methodology in

U.S.S.G. § 5G1.3(b) or explaining if and how § 5G1.3 was employed”

and “erred when it failed to explain if and how § 5G1.3(c) was

employed,” Huff explains that he “bases his contention in this

argument on the interpretation of § 5G1.3, Application Note 6, as

being instructive rather than mandatory and that the District Court

retained discretion under § 5G1.3(c) to impose a ‘reasonable

incremental punishment’ for the instant offense rather than a



     that.
          And we’d ask the Court to at least consider imposing
     a partially concurrent sentence since this is the matter
     that caused him to come before the court on the new law
     violation and the penalty is extremely severe on the new
     law violation.”
On inquiry by the district court, the government stated it had
nothing to say. The district court, without further comment, then
sentenced Huff to 24 months’ confinement, stating “[t]his term will
be served consecutively to your sentence in criminal No. H-02-742,”
the instant § 922(g)(1) prosecution.

                                17
consecutive sentence,” citing United States v. Swan, 275 F.3d 272

(3d Cir. 2002).   Huff, however, states that he “concedes that this

issue has been resolved contrary to his position, in United States

v. Alexander, 100 F.3d 24 (5th Cir. 1996)” and that he “raises this

argument to preserve it for possible further review,” noting that

“a split in the Circuit Courts exists on this issue.”15       Huff

likewise concedes that his complaint that his 180 month sentence

was made consecutive to the earlier imposed twenty-four month

sentence on revocation of supervised release is raised for the

first time on appeal and must hence be reviewed under the plain



     15
      Huff also argues that U.S.S.G. § 7B1.3(f), providing
     “Any term of imprisonment imposed upon the revocation of
     probation or supervised release shall be ordered to be
     served consecutively to any sentence of imprisonment that
     the defendant is serving, whether or not the sentence of
     imprisonment being served resulted from the conduct that
     is the basis of the revocation of probation or supervised
     release.”
is not applicable because when he was sentenced for revocation of
supervised release he was not then serving any sentence of
imprisonment. However, § 7B1.3 deals with the sentence imposed on
revocation of supervised release, and the present appeal deals with
the sentence imposed for the violation of § 922(g)(1), and the
district court’s sentence for that offense is plainly made
consecutive to the previously imposed sentence on revocation of
supervised release.    Moreover, application note 4 to § 7B1.3
concludes by stating “[s]imilarly, it is the Commission’s
recommendation that any sentence of imprisonment for a criminal
offense that is imposed after revocation of probation or supervised
release be run consecutively to any term of imprisonment imposed
upon revocation,” and we specifically noted in Alexander, id. at
26, that U.S.S.G. § 5G1.3 application note 6, providing that the
sentence for an offense committed while on supervised release or
probation should be consecutive to that imposed on the revocation
of the supervised release or probation, expressly references that
statement of policy in § 7B1.3.

                                 18
error standard of review.       FED. R. CRIM. P. 52(b).16            Huff is correct

that his arguments were considered and rejected by this court in

Alexander, and likewise that there is a split in the circuits on

this issue.     Alexander’s holding is in accord with that of the

First, Eighth and Ninth Circuits, while the Second, Third and Tenth

follow the    view    urged    by   Huff.        See   Swan     at   277-78   &   n.3.

Alexander, of course, binds us.          If that were all there were to it,

we would simply reject Huff’s argument because, there being no

“error,” by virtue of Alexander, there could be no “plain error.”

Johnson v. United States, 117 S.Ct. 1544 (1997).

     Unfortunately, by reason of developments not called to our

attention by either party, the matter is somewhat more complicated

than that.      The guidelines in effect at the time of Huff’s

sentencing in May 2003 were those of the Guidelines Manual which

became    effective     November    1,        2002,    and    the    provisions    of

application note 6 to section 5G1.3 and of section 5G1.3(c) (and of

section 7B1.3(f) and its application note 4) were all the same as

those which were in effect at the time of the sentencing considered

in Alexander.     However, though not mentioned by either party,

effective    November     1,   2003,17        after    Huff’s       sentencing,   the

     16
      Huff’s brief correctly states that in the district court he
“failed to specifically cite § 5G1.3 and object to the consecutive
sentence and preserve error for de novo appellate review.”
     17
      Huff’s initial brief in the appeal was filed October 27,
2003; the government’s brief was filed November 26, 2003; Huff
filed no reply brief.

                                         19
Sentencing Commission, by its amendment 660, among other things,

deleted application note 6 to section 5G1.3 and in essence replaced

it with a new application note 3(c), reading as follows:

     “(C) Discharged Terms of Imprisonment Resulting from
          Revocation of Probation, Parole or Supervised
          Release. – Subsection (c) applies in cases in which
          the defendant was on federal or state probation,
          parole, or supervised release at the time of the
          instant offense and has had such probation, parole,
          or supervised release revoked. Consistent with the
          policy set forth in Application Note 4 and
          subsection (f) of § 7B1.3 (Revocation of Probation
          or Supervised Release), the Commission recommends
          that the sentence for the instant offense be
          imposed consecutively to the sentence imposed for
          the revocation.”

Amendment 660 also changed section 5G1.3(c) by adding just after

“case,” in its introductory phrase “In any other case”, the words

“involving an undischarged term of imprisonment.”    The amendment

also made a presently irrelevant change in section 5G1.3(b),

replaced application notes 2 through 5 and 7 (as well as 6) to

section 5G1.3, and added a new section 5K2.23.   No change was made

in section 7B1.3(f) or its application note 4.      The Commission

stated its reasons for amendment 660 in four paragraphs, only the

second of which addresses the changes relevant to the matter at

hand, and it states:

     “Second, this amendment addresses how this guideline
     applies in cases in which an instant offense is committed
     while the defendant is on federal or state probation,
     parole, or supervised release, and has had such
     probation, parole, or supervised release revoked. Under
     this amendment, the sentence for the instant offense may
     be imposed concurrently, partially concurrently, or
     consecutively to the undischarged term of imprisonment;


                                20
     however, the Commission recommends a consecutive sentence
     in this situation.     This amendment also resolves a
     circuit conflict concerning whether the imposition of
     such sentence is required to be consecutive.          The
     amendment follows holdings of the Second, Third, and
     Tenth Circuits stating that imposition of sentence for
     the instant offense is not required to be consecutive to
     the sentence imposed upon revocation of probation,
     parole, or supervised release.     See United States v.
     Maria, 186 F.3d 65, 70-73 (2d Cir. 1999); United States
     v. Swan, 275 F.3d 272, 279-83 (3d Cir. 2002); United
     States v. Tisdale, 248 F.3d 964, 977-79 (10th Cir.
     2001).”

     As Huff has not      argued in this court that his case is

controlled by new application note 3(c) to section 5G1.3(c), nor

even mentioned the existence of the amendments effective November

1, 2003, we would be justified in giving no consideration to those

matters.   However, even if we considered them, Huff would not be

entitled to relief on this appeal.

     It would seem clear that if Huff had been sentenced on or

after   November   1,   2003,   the   district   court   would   have   had

discretion to make its 180 month sentence run concurrently (or

partially concurrently) with the previously imposed twenty-four

month sentence for supervised release revocation (although the

Commission recommends that the sentence imposed be consecutive to

that for the revocation).       Further, it seems likely that, if at

such a post October 31, 2003 sentencing the district court had,

over proper objection, imposed consecutive sentences because it

believed, by virtue of Alexander, it was required to do so, then,

on proper appeal urging that that was error, we would vacate and


                                      21
remand for resentencing.   But Huff was sentenced in May 2003, and

section 1B.11(a) of the Guidelines, as in effect then and now,

directs that the Guidelines Manual in effect at the date of

sentencing, be used.18   Nevertheless, we have held that on direct

appeal we may “consider” an amendment to commentary of the relevant

guideline, even though the amendment did not become effective until

after sentencing, “if it is intended to clarify application of a

guideline” and “‘was not intended to make any substantive changes

to it [the guideline] or its commentary.’” United States v. Gross,

26 F.3d 552, 555 (5th Cir. 1994).     Where we have done this we have

generally pointed to express language on the part of the Commission

that the amendment is a clarifying one.     See, e.g., United States

v. Aguilera-Zapata, 901 F.2d 1208, 1213 (5th Cir. 1990); United

States v. Maseratti, 1 F.3d 330, 340 (5th Cir. 1993); United States

v. Anderson, 5 F.3d 793, 801-02 (5th Cir. 1993).19    We have stated

that such an “amendment is not controlling, [but] we consider it as



     18
      An exception is provided for the situation where use of the
date of sentencing manual would violate the ex post facto clause,
in which event the manual at the date of the offense is to be used.
§ 1B.11(b)(1).
     19
      In some instances we have considered an amendment clarifying
without expressly pointing to any statement by the Commission that
clarification was intended. In such instances we have indicated
that the amendment merely confirms the result we would reach apart
from it. See United States v. Nissen, 928 F.2d 690, 694 (5th Cir.
1991) (“The amendments made to this provision buttress our
analysis”); United States v. Evbuumwan, 992 F.2d 70, 74 (5th Cir.
1993) (relying on decisions of this court rendered prior to the
sentencing being appealed).

                                 22
evidence of the Sentencing Commission’s intent behind” the original

guideline.”        Anderson at 802.            See also, e.g., Gross at 553

(postsentencing clarifying amendment to commentary confirms meaning

we would otherwise give to preamendment commentary).                   On the other

hand, we have held that if an amendment which becomes effective

postsentencing is substantive it may not be considered on direct

appeal.     United States v. Samuels, 59 F.3d 526, 529 (5th Cir.

1995).     We have held that the failure of the Commission to state

that a postsentencing amendment is intended to be clarifying is

evidence that it is substantive and hence inapplicable. See United

States v. McIntosh, 280 F.3d 479, 485 (5th Cir. 2002); United

States v. Davidson, 283 F.3d 681, 684 (5th Cir. 2002).                       See also

United States v. Caldwell, 302 F.3d 399, 418 (5th Cir. 2002).                      When

an amendment addresses a matter as to which it notes that the

circuits    are    in   conflict    we    have    suggested    that    this    is    an

indication the amendment is not clarifying.                  Davidson at 684-85.

However, we have held such an amendment clarifying where it is

expressly stated to be so and it essentially confirms our reading

of   the   commentary     without    the       amendment.     Gross.      That      the

amendment     is    not   listed     in    U.S.S.G.      §   1B.10(c)    as     being

retroactively      applicable       may    be     an   indication     that    it    is

substantive.       McIntosh    at 485; Davidson at 685.               However, the

amendment held in Gross to be clarifying appears not to have been

so listed.     See also United States v. Capers, 61 F.3d 1100, 1109

                                          23
(4th Cir. 1995) (a clarifying statement can be retroactive though

not listed in section 1B.10).

     That an amendment alters the language of commentary to a

guideline rather than the language of the guideline itself may be

some indication that it is not substantive.                    Cf. United States v.

Camacho,    40    F.3d     349,    354     (11th       Cir.   1994)   (amendment     is

substantive where it amends guideline rather than commentary). But

see Capers at 1112 (suggesting that this makes no difference since

commentary is binding).

     Some circuits have held that amendments which alter existing

law in the circuit are for that reason substantive; other circuits

have held to the contrary.           See, e.g., Capers, 61 F.3d at 1108-12

(reviewing      authorities,       and    holding       postsentencing     commentary

amendment relied on by defendant on appeal to be substantive,

despite Commission’s statement that it was clarifying, because

amendment “cannot be reconciled with circuit precedent”); United

States     v.    Saunders,    67    F.3d        855,    856-57   (9th    Cir.     1995)

(postsentencing amendment to commentary relied on by defendant on

appeal described by Commission as clarifying and resolving circuit

split    held    to   be    clarifying       despite       changing     circuit    law;

dissenting opinion would hold it substantive because it changes

circuit law, id. at 857-58).             See also United States v. Kissick, 69

F.3d 1048, 1053 (10th Cir. 1995) (indicating that postsentence

amendment to commentary described by Commission as clarifying would


                                           24
be treated as substantive where it would overrule existing circuit

precedent); United States v. Diaz, 245 F.3d 294, 300-05 (3rd Cir.

2001).

     To sustain Huff’s argument on appeal concerning his 180 month

sentence being made consecutive to his twenty-four month sentence

for supervised release revocation we would at least have to hold

that the relevant portion of amendment 660 is clarifying.   But we

would have to do more than that, because Huff’s objections, not

raised at the sentencing, are reviewed only under the plain error

rule (and because Huff has not ever even mentioned the noted

amendment effective November 1, 2003). This requires not only that

there be “error” but also, among other things, that the error be

“plain” in the sense of “clear” or “obvious,” United States v.

Olano, 113 S.Ct. 1770, 1777 (1993), as judged by the state of the

applicable law when the reviewing court acts.   Johnson, 117 S.Ct.

at 1549.   As applicable here, that means that it must now be clear

– plain or obvious – that the relevant portion of amendment 660 is

merely clarifying.   We hold that it is not clear, plain or obvious

that the relevant part of amendment 660 is merely clarifying.

While the amendment is of commentary, it is not listed in section

1B.10(c), and, more significantly, the Commission has not expressly

stated that it is clarifying (although it does describe two other

changes made by amendment 660 as clarifying) and it is directly

inconsistent with the law clearly established in this circuit by


                                 25
Alexander. Accordingly, Huff has not shown plain error. Moreover,

under FED. R. CRIM. P. 52(b) relief even for error which is “plain”

is not to be granted unless the failure to do so would seriously

affect the fairness, integrity or public reputation of judicial

proceedings.   Johnson at 1550.     Even if the relevant portion of

amendment 660 were clarifying so that on a remand the district

court could exercise discretion to make the 180 month sentence

wholly or partially concurrent with the twenty-four month sentence,

there is nothing in the record to suggest that the district court

would likely do so and it is clear that under amendment 660 making

the sentence entirely consecutive is not merely permitted but is

what the Commission “recommends.”      Hence for this reason also Huff

has not met the standard for plain error relief.

     Accordingly, the judgment of the district court is

                            AFFIRMED.




                                  26